Citation Nr: 0432904	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, diagnosed as cystitis.

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, as well as from a December 2000 rating 
decision from the RO in St. Petersburg, Florida.  The claims 
folder is currently managed from the St. Petersburg RO.  

The veteran and his spouse testified before the undersigned 
at a February 1996 Travel Board hearing.  A transcript of 
that hearing is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
August 1996. 
 
The Board notes that the issue of service connection for PTSD 
was previously on appeal.  The RO resolved that issue in the 
veteran's favor in a December 2000 rating decision.  
Therefore, this service connection issue is not currently 
before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  Specifically, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

As noted by the veteran's representative in the October 2004 
Informal Hearing Presentation, review of the claims folder 
fails to reveal notice from the RO to the veteran with 
respect to the particular issue on appeal that complies with 
VCAA requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required, and was requested 
by the veteran's representative, in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board observes that the RO granted service 
connection for PTSD in a December 2000 rating decision.  It 
assigned an initial disability rating of 
50 percent effective from the date of the May 1990 claim.  
The veteran submitted a notice of disagreement with that 
decision in August 2001.  Subsequently, in an August 2002 
rating decision, the RO increased the evaluation to 70 
percent effective from May 1990, as well as awarded a total 
disability rating based on individual unemployability from 
May 1990.  However, the schedular award of 
70 percent for PTSD is not the maximum available rating, and 
there is no indication that the veteran expressed 
satisfaction with the rating or otherwise withdrew the notice 
of disagreement.  Therefore, the veteran's notice of 
disagreement with the initial evaluation assigned remains 
open.  See AB v. Brown, 6 Vet. App. 35 (1993) (on a claim for 
an original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  The notice of disagreement placed the issue in 
appellate status.  However, there is no indication that the 
RO has issued a statement of the case.  It must do so on 
remand.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 
19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
initial disability rating greater than 
70 percent for PTSD.  The RO should allow 
the veteran the applicable period of time 
in which to perfect his appeal and 
proceed accordingly.

2.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for a genitourinary disorder, 
diagnosed as cystitis, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should permit 
the appropriate period of time for 
response.  

If additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the issue.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


